Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application  15/991,921 entitled "SECURITIZATION OF INSURANCE CONTRACTS AND COST SHARING PLANS" with claims 3 and 4 pending.
Status of Claims
Claims 1 and 2 are cancelled.
Claims 3 and 4 are pending and have been examined.
Response to Amendment
The amendment filed January 11, 2021, has been entered. Claims 3 and 4 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed September 10, 2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The terms  “eligible person”, “substantially instantaneous”, “instantaneously generating”, and  “periodically publishing” possess no definite meaning in the art and no description is provided in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The terms “eligible person”, “substantially instantaneous”, “instantaneously generating”, and  “periodically publishing” in Claims 3 and 4 are relative terms which renders the claim indefinite.  The terms  “eligible person”, “substantially instantaneous”, “instantaneously generating”, and  “periodically publishing” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the claims are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 3 and 4  are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 3 recites: 
“create, transfer, assign, and decommission Healthcare Cost-Sharing Contracts (HCCs)” 
“storing listed standardized HCCs”
“for anonymous purchase and anonymous sale on a regulated securities exchange”
“such that a buyer of an HCC owns the right to assign any eligible person as the subject of the HCC and a seller of an HCC becomes a risk capital provider obligated to maintain margin capital with the exchange”
“creating unassigned instances of listed HCCs…making them available for purchase anonymously by buyers on the regulated exchange”
“defining eligible exchange market participants”
“allocating ownership of one or more unassigned HCC”
“create a specific instance of a listed HCC at the time of matching the buyer with a seller”
“matching of a buyer and a seller of each HCC”
“create a Buyers Pool, a Sellers Pool, and a Backup Pool holding funds received from buyers, sellers, and the exchange”
“perform funds allocation at the time of each exchange transaction”
“store and calculate cumulative costs of payments”
“generating a final settlement price”
These limitations clearly relate to managing transactions/interactions between buyer, seller, and/or marketplace exchange.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to purchase/sale on a regulated securities exchange or allocating ownership or matching of a buyer and a seller  or perform funds allocation or generating a final settlement price recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“network of computer servers”
merely applying network and server technology  as  tools to perform an abstract idea
“databases”
merely applying database technology  as a tool to perform an abstract idea
 “unique electronic ID tokens”
generally linking to the particular technology of data tokenization
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Additionally, the claim  is generally linking to the particular technology data tokenization. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 3 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 4 recites: 
“create, transfer, assign, and decommission Healthcare Cost-Sharing Contracts (HCCs)” 
“storing listed standardized HCCs”
“for anonymous purchase and anonymous sale on a regulated securities exchange”
“such that a buyer of an HCC owns the right to assign any eligible person as the subject of the HCC and a seller of an HCC becomes a risk capital provider obligated to maintain margin capital with the exchange”
“creating unassigned instances of listed HCCs…making them available for purchase anonymously by buyers on the regulated exchange”
“defining eligible exchange market participants”
“allocating ownership of one or more unassigned HCC”
“create a specific instance of a listed HCC at the time of matching the buyer with a seller”
“matching of a buyer and a seller of each HCC”
“create a Buyers Pool, a Sellers Pool, and a Backup Pool holding funds received from buyers, sellers, and the exchange”
“perform funds allocation at the time of each exchange transaction”
“store and calculate cumulative costs of payments”
“generating a final settlement price”
These limitations clearly relate to managing transactions/interactions between buyer, seller, and/or marketplace exchange.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to purchase/sale on a regulated securities exchange or allocating ownership or matching of a buyer and a seller  or perform funds allocation or generating a final settlement price recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“network of individually adapted and communicatively coupled computer servers”
merely applying network and server technology  as  tools to perform an abstract idea
“databases”
merely applying database technology  as a tool to perform an abstract idea
 “unique electronic ID tokens”
generally linking to the particular technology of data tokenization
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Additionally, the claim  is generally linking to the particular technology data tokenization. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 4 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.    Thus, Claims 3 and 4 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Saidel (“SYSTEMS AND METHODS FOR HEALTH CARE CREDIT TRANSACTIONS”, U.S. Publication Number: 20150081329 A1), in view of Dorr (“SYSTEM AND METHOD FOR A LIFE SETTLEMENT AND/OR VIATICAL EXCHANGE”, U.S. Publication Number: 20060031151 A1),in view of Koziol (“INSURANCE TRANSACTION SYSTEM AND METHOD”, U.S. Publication Number: 20140019171 A1)











Regarding Claim 3, 




Saidel teaches,
A network of computer servers communicatively coupled and adapted to comprise a Healthcare Cost-Sharing Contract Creation Engine (HCSCE) in a network customized and adapted to communicatively inter-operate to create, transfer, assign, and decommission Healthcare Cost-Sharing Contracts (HCCs), 
(Saidel [0002] this invention relates to platforms and techniques for monetizing, transferring, and exchanging credits representing health care related actions and outcomes.
Saidel [0056]    a stage may be added to process 200 wherein deducted credits are removed or disposed of, instead of being transferred to another account
Saidel [0024]  an exemplary process for converting non-transferrable incentive points earned in a health care plan into freely transferrable health care credits (" HCCs")
Saidel [0043]  Some embodiments may provide a novel tradable contract or security (e.g., a derivative security) having a value related to the effects of specific health care treatments or interventions.
Saidel [0082] data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.)
comprising: a. an HCC Management server adapted for communication with a regulated exchange platform 
(Saidel [0100] each creating entity honors HCCs created by another creating entity and/or the HCCs of different creating entities may be exchanged for each other, or bought and sold with cash, on exchanges or other marketplaces.
Saidel [0112]  this stage may be implemented by selling or trading the HC derivative security either on a regulated exchange, such as the Chicago Board of Trade, on a custom HC exchange
Saidel [0082] data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel [0117]  computing system 900, or several communicatively connected instances of computing system 900, may be used to implement processes 200, 400, 600, 800, 1200, 1500, 1600, 1700, and 1800, as well as HCC accounts, HCC exchange 340, and/or HC derivative administrator 540, among other things.)
storing listed standardized HCCs in electronic form 
(Saidel [0143]  the standard source values (e.g., Medicare values) may be used to assign a standardized par value for the incentive points or credits belonging to individuals enrolled in a broad range of health plans based on the health-related behavior that generated the incentive points or credits.
Saidel [0063]  The bid order may be logged into a computerized database 
Saidel [0082] data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.)
defined by a type and duration of health care coverage obligations 
(Saidel [Abstract] Health care credits are issued by a first entity to a second entity for satisfying metrics of good health over a predetermined time period
Saidel [0078] For example, the health care data may be used to track over time and evaluate health care treatment regimens and outcomes, including with respect to specific demographic patient groups. 
Saidel [0067] an offer to buy an HCC for the current market price, or an offer to swap a specified quantity of one type of HCC for a specified quantity of another type of HCC, (e.g., swap 1.0 HCC issued by Blue Cross Blue Shield for 2.5 HCCs issued by Medicare).)
for… purchase and… sale on a regulated securities exchange,
(Saidel [1554] Those who buy and sell using the moods and sentiments of the trading mode, can be just as skittish about dealing in stocks with backgrounds of financial headaches.
Saidel [0112]  this stage may be implemented by selling or trading the HC derivative security either on a regulated exchange, such as the Chicago Board of Trade, on a custom HC exchange)
 the HCCs having a cost associated with those obligations, 
(Saidel[0004] The cost of caring for the uninsured and underinsured is passed on in higher prices to insurance companies and insured patients.)
and wherein the HCCs comprise a novel asymmetry such that a buyer of an HCC owns the right to assign any eligible person as the subject of the HCC
(Saidel [0167] stage 1515 may also assign the HCCs to one (or more) account associated with each entity according to the information received in the previous stage, such as HCC account, as described throughout this specification and the incorporated-by-reference applications. In some embodiments, the data files or profiles may be part of, or linked to, an HCC account.
Saidel [0171] by executing a transaction to transfer HCCS from the account associated with the information indicating the desire to convey or transfer (e.g., the account of the seller or transferor) to the account associated with the information indicating the desire to receive (e.g., the account of the buyer or transferee).
Saidel [0168] enable the individual to manipulate a user interface element to select up to all of the number of credits earned by and/or associated with the individual, and enable the individual to manipulate a user interface element to transmit a desire to transfer the selected number of health care credits.)
B. an HCC Creation server adapted for creating unassigned instances of listed HCCs from only data stored on the HCC servers
(Saidel [0188] process 1700 creates a transferrable financial instrument associated with the health care credit, where the instrument is recognized as having value and is convertible to other forms of value. 
Saidel [0167] stage 1515 may also assign the HCCs to one (or more) account associated with each entity according to the information received in the previous stage
Saidel [0082] data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.)
…by buyers on the regulated exchange;
(Saidel  [0213] because HCCs of buyers and sellers can have a positive value
Saidel [0112]  this stage may be implemented by selling or trading the HC derivative security either on a regulated exchange, such as the Chicago Board of Trade, on a custom HC exchange)
c. an HCC Eligibility server adapted for defining eligible exchange market participants as buyers or sellers on the regulated exchange, eligible persons as subjects of the HCCs, and eligible service providers;
(Saidel [0064]  sellers having accounts with an insurance plan 310 or a non-insurance entity 325 may offer HCCs for sale on HCC exchange 340, where the HCCs may be bought by buyers having accounts with an insurance plan 360 or a non-insurance entity 375.
Saidel [0145] In various embodiments, the open market value of the HCCs may be determined via a negotiation between the transferor (e.g. seller) and the transferee (e.g., buyer), based on an ask and a bid
Saidel [0082] data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel  [0070] Competing insurers may use these and other characteristics of their HCC programs to attract customers.)
when it becomes associated with a buyer;
(Saidel [0068] process 400 identifies a reciprocal offer(s) to exchange the credit that represents an improvement in health. For example, if process 400 has received an offer to sell 100 HCC for $1.00 each at stage 410, stage 420 may identify one or more offers to buy 100 HCC for at least $1.00 each. In various embodiments, the identification of a reciprocal offer(s) may be implemented by a computing system that matches buy and sell orders according to price, quantity, and other factors.)
e. an HCC Pairing server adapted for allocating ownership of one or more unassigned HCC to a buyer based on data correlated to the buyer to create a specific instance of a listed HCC at the time of matching the buyer with a seller on the regulated exchange;
(Saidel [0167] stage 1515 may also assign the HCCs to one (or more) account associated with each entity according to the information received in the previous stage, such as HCC account, as described throughout this specification and the incorporated-by-reference applications. In some embodiments, the data files or profiles may be part of, or linked to, an HCC account.
Saidel [0171] by executing a transaction to transfer HCCS from the account associated with the information indicating the desire to convey or transfer (e.g., the account of the seller or transferor) to the account associated with the information indicating the desire to receive (e.g., the account of the buyer or transferee).
Saidel [0166] At stage 1515, process 1500 associates the HCCs with entities according to the received information. For example, each lot of HCCs may be associated with the individuals that earned, or otherwise own, the HCCs. In various embodiments, a server or other computing system implementing process 1500 may associate the HCCs by updating a database containing a profile or data file for each entity among the entities.
Saidel  [0086] a HC derivate administrator 540 is also connected to, and may access, the data in data repository 520. In various embodiments, HC derivate administrator 540 may create, issue, administer, sell, and/or buy HC derivatives whose performance and value are based on underlying HC data 515.
Saidel   [0063]  The bid order may be logged into a computerized database and matched with an ask, i.e., an offer to sell one or more HCCs by HCC exchange 340, as is known in the art of exchange trading.)
f. an HCC Order Matching Engine server adapted to perform substantially instantaneous matching of a buyer and a seller of each HCC and instantaneous creation, transfer, and decommissioning
(Saidel [0063] In various embodiments an individual or entity controlling a buyer account 360-375 may place an order to purchase one or more HCCs by submitting a bid or a request to purchase the HCC to broker 350 or HCC exchange 340 via a computer network or phone line, as is known in the art of exchange trading. The bid order may be logged into a computerized database and matched with an ask, i.e., an offer to sell one or more HCCs by HCC exchange 340, as is known in the art of exchange trading.
Saidel [0002] this invention relates to platforms and techniques for monetizing, transferring, and exchanging credits representing health care related actions and outcomes.
Saidel [0056]    a stage may be added to process 200 wherein deducted credits are removed or disposed of, instead of being transferred to another account)
g. an HCC Token Management server adapted for invoking the HCC Matching Engine to create, transfer, or decommission
(Saidel [0082] data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel [0002] this invention relates to platforms and techniques for monetizing, transferring, and exchanging credits representing health care related actions and outcomes.
Saidel [0063] In various embodiments an individual or entity controlling a buyer account 360-375 may place an order to purchase one or more HCCs by submitting a bid or a request to purchase the HCC to broker 350 or HCC exchange 340 via a computer network or phone line, as is known in the art of exchange trading. The bid order may be logged into a computerized database and matched with an ask, i.e., an offer to sell one or more HCCs by HCC exchange 340, as is known in the art of exchange trading.)
representing unassigned instances of the listed HCCs correlated to orders from a matched buyer and seller,
(Saidel [0167] stage 1515 may also assign the HCCs to one (or more) account associated with each entity according to the information received in the previous stage, such as HCC account, as described throughout this specification and the incorporated-by-reference applications. In some embodiments, the data files or profiles may be part of, or linked to, an HCC account.
Saidel [0171] by executing a transaction to transfer HCCS from the account associated with the information indicating the desire to convey or transfer (e.g., the account of the seller or transferor) to the account associated with the information indicating the desire to receive (e.g., the account of the buyer or transferee).)
when a buyer is buying a new HCC and a seller is selling a new HCC,
(Saidel [0069] a newly received offer to exchange HCCs
Saidel [0113] the data collection of stage 830 may be ongoing over the life of the derivative, as new HCC flow data 565 is generated by account providers 560 over time.
Saidel [0100] each creating entity honors HCCs created by another creating entity and/or the HCCs of different creating entities may be exchanged for each other, or bought and sold with cash, on exchanges or other marketplaces.
Saidel [0171] by executing a transaction to transfer HCCS from the account associated with the information indicating the desire to convey or transfer (e.g., the account of the seller or transferor) to the account associated with the information indicating the desire to receive (e.g., the account of the buyer or transferee).)
 the transfer of ownership of an assigned ID token that a seller owns and is selling to a buyer
(Saidel [0171] by executing a transaction to transfer HCCS from the account associated with the information indicating the desire to convey or transfer (e.g., the account of the seller or transferor) to the account associated with the information indicating the desire to receive (e.g., the account of the buyer or transferee).)
 and decommissioning the associated existing ID token when a seller is selling a contract it owns and a buyer is buying back a previously sold HCC;
(Saidel [0056]  removed from, or modified within process 200 without departing from the principles of the invention. For one example, a stage may be added to process 200 wherein deducted credits are removed or disposed of, instead of being transferred to another account, such as in the case where a credit held in an account provided by an insurance company (e.g., patient HCC account 136 provided by insurance company 130), is used to reduce a health insurance premium charged for a policy underwritten by that same insurance company.
Saidel [0164]  the HCCs may have been previously calculated and awarded to a variety of individuals)
h. an HCC Pool Allocation server adapted, by utilizing on the server software and one or more defined databases, to create a Buyers Pool, a Sellers Pool, and a Backup Pool holding funds received from buyers, sellers, and the exchange;
(Saidel [0082]  In various embodiments, data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel [0127] the functions and processes described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored as instructions or code on a computer-readable medium
Saidel [0172] stages may be added for receiving a registration for one or more entities, by an operator or administrator of the server system, and for creating a profile or data file associated with one or more of the entities based on information in the registration.
Saidel [0064]   sellers and buyers may also interact directly with HCC exchange 340 without using a broker. 
Saidel [0191] stages may be added to create a trust that is obligated to pay an amount derived from a health cost reduction associated with the individual to a holder of the transferrable financial instrument, and to pay the amount derived from the health cost reduction to the trust.)
 and wherein the Buyers Pool contains funds received from the buyers in the full amount of each HCC purchase price;
(Saidel [0065] HCCs purchased or received by individual(s), such as the owners of buyer accounts 360-375, may be utilized by the individual(s) to fully or partially pay for health-care related services and goods in lieu of cash or insurance.
Saidel [0060] , which is a market that is designed for the sale and purchase of health care credits
Saidel [0062]  brokerage account 350 may include both a cash component for managing money paid in exchange for HCC credits, and an HCC credit component for receiving and storing purchased HCCs.)
the Backup Pool contains funds allocated by the exchange, 
(Saidel [0191] stages may be added to create a trust that is obligated to pay an amount derived from a health cost reduction associated with the individual to a holder of the transferrable financial instrument, and to pay the amount derived from the health cost reduction to the trust.)
the HCC Pool Allocation server is further adapted to perform funds allocation at the time of each exchange transaction;
(Saidel [0002]  transferring, and exchanging credits
Saidel [0009] instructions for exchanging freely transferrable health care credits, which, when executed by a processor, perform operations including issuing by a first entity health care credits to a second entity for satisfying metrics
Saidel [0082]  may be implemented by a database server or other computing system for maintaining and accessing data.)
i. an HCC Clearing server adapted for utilizing the central clearing-house to store and calculate cumulative costs of payments made for covered services from the Buyers, Sellers, and Backup pools;
(Saidel [0009] instructions for exchanging freely transferrable health care credits, which, when executed by a processor, perform operations including issuing by a first entity health care credits to a second entity for satisfying metrics
Saidel [0082]  may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel [0141] computing system that calculates the par value based on a previously established value(s) of the underlying health-related behavior or actions which led to the incentive points.)
j. an HCC Pricing server including cost information associated with fulfilling the obligations of the HCC 
(Saidel [0125] database 930 may manage and store data structures that contain data such as HC data 515, HCC flow data 565, data indicative of a health metric or a behavior affecting health, and/or cost information associated with health-related metrics, behaviors, and activities, etc.
Saidel [0082]  In various embodiments, data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel [0175] may calculate the amount by determining a predicted, estimated, or actual health-care cost savings or reduction associated with the metric or behavior (e.g., a dollar amount of savings) and converting the predicted or actual health-care cost savings into an amount of HCCs
Saidel [0004] The cost of caring for the uninsured and underinsured is passed on in higher prices to insurance companies and insured patients.)
and adapted for instantaneously generating a final settlement price for each listed standard HCC based on a calculated average cumulative cost of all similarly situated HCCs for covered obligations over the duration of the coverage; and
(Saidel [0096] For derivatives that feature a final payout at a specified ending date, this stage may involve analyzing the health care data collected in stage 630 as of the final payout date and determining whether, or which, payout conditions were met
Saidel [0141] an average calculation (($90+$110)/2) may be used to determine the par value of the Kaiser Permanente™ points at $100....In other embodiments, a different calculation, such as a median calculation, a weighted average, or the like, may be used to calculate a par value. In various embodiments, information regarding the values of various health care behaviors, regimens, procedures, etc. may be stored in an electronic database
Saidel [0149] In various embodiments, the value of a company's point may be calculated using an average calculation, a weighted average calculation, a median calculation, or some other calculation.)
k. an HCC Monitoring server adapted for creating, monitoring, utilizing, and periodically publishing statistical data related to the HCCs.
(Saidel [0140] a company may award more incentive points than another company for a given activity because it has data or statistics indicating value associated with that activity
Saidel [0108] embodiments that report and store HCC account data may track the flow of HCCs throughout system
Saidel [0131]  health care credits exchange network 1010 may include processes and devices that enable creation and/or issuance of HCCs, monitoring, management, transferral, and conveyance of HCCs, creation, monitoring, and management of securities and/or derivatives that relate to HCCs, monitoring and management of the health-related behaviors and incentives underlying the HCCs, monitoring and management of the activities and data that underlie the incentives themselves)
Saidel does not teach anonymous; a seller of an HCC becomes a risk capital provider obligated to maintain margin capital with the exchange; making them available for purchase anonymously; d. an HCC Token Engine server adapted for creating a unique electronic ID token corresponding to each existing instance of an HCC; unique electronic ID tokens; the electronic ID tokens; including being adapted for the creation of a new ID token; the Sellers Pool contains margin funds from each seller in the amount set by the exchange;
Dorr teaches,
d. an HCC Token Engine server adapted for creating a unique electronic ID token corresponding to each existing instance of an HCC
(Dorr [0007] The provider has at least one identifier, the life insurance packets each have at least one packet identifier and a match can be created when the provider's identifier matches at least one of the packet identifiers.
Dorr [0033] The broker can submit this information to the exchange in electronic format. A policy profile is created in the life exchange component 30 to maintain this information. The searchable and/or unique identifier information is maintained in a searchable and sortable format.
Dorr [0023] By sorting and matching uniquely identified cases and providers, exchanges are made
Dorr [0028]  The purchasing parameters serve as searchable and/or unique identifiers for a policy. The purchasing parameters can include, for example, any of the searchable and/or unique identifiers associated with the insurance policy)
unique electronic ID tokens; the electronic ID tokens
(Dorr [0007] The provider has at least one identifier, the life insurance packets each have at least one packet identifier and a match can be created when the provider's identifier matches at least one of the packet identifiers.
Dorr [0023] By sorting and matching uniquely identified cases and providers, exchanges are made
Dorr [0028]  The purchasing parameters serve as searchable and/or unique identifiers for a policy. The purchasing parameters can include, for example, any of the searchable and/or unique identifiers associated with the insurance policy)
including being adapted for the creation of a new ID token
(Dorr [0033]   case submission 60 can be created including content uniquely identifying a particular policy and can be referred to as searchable and/or unique identifiers.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the health care credits exchange marketplace of Saidel to incorporate   the securitized insurance exchange marketplace of Dorr  that “a plurality of life insurance policies can be sorted and matched between brokers and funders... receive, request and bid on these policies, which meet specified criteria.” (Dorr [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. securitized insurance exchange marketplace) to a known concept (i.e. health care credits exchange marketplace) ready for improvement to yield predictable result (i.e. “sorting the insurance policy data to identify a match based on the requested profile, sending a match, if identified, to the requestor, and allowing the requester to submit through the life exchange component a bid to purchase the matched life insurance policy.” Dorr [0013])
Dorr does not teach anonymous; a seller of an HCC becomes a risk capital provider obligated to maintain margin capital with the exchange; making them available for purchase anonymously; the Sellers Pool contains margin funds from each seller in the amount set by the exchange;
Koziol teaches,
anonymous; 
(Koziol [0538] This also includes security, privacy, access and encryption.)
a seller of an HCC becomes a risk capital provider obligated to maintain margin capital with the exchange; 
(Koziol [0544]  However, due to margining rules, there would be a placement of margin monies to transact and maintain the position.
Koziol [0043]  This greater insurer cumulative risk then subjects the insured to greater risk. There is an increased likelihood that the insurance company will not have adequate funds/reserves to pay all claims fully.)
making them available for purchase anonymously; 
(Koziol [0538] This also includes security, privacy, access and encryption. 
Koziol [0051] by definition they are available for purchase, sale, transfer, assignment, exercise, delivery, and other transactions.)
the Sellers Pool contains margin funds from each seller in the amount set by the exchange;
(Koziol [0544]  However, due to margining rules, there would be a placement of margin monies to transact and maintain the position.
Koziol [0005] margin accounts are necessary for some of these risk management or hedging products and programs.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the health care credits exchange marketplace of Saidel to incorporate the insurance transaction teachings of Koziol that “defines at least one class having novel insurance concepts, products, methods, processes, techniques, applications, mechanisms including pricing, and the technologies that either singular or plural in usage modify or neutralize risks.” (Koziol [0008]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk neutralization insurance transaction) to a known concept (i.e. health care credits exchange marketplace) ready for improvement to yield predictable result (i.e. “creates products within complex spaces that are comparatively user friendly and understandable particularly from the property owner's perspective.” Koziol [0009])

Regarding Claim 4, 











Saidel teaches, 
A process of creating and operating a Healthcare Cost-Sharing Contract Creation Engine (HCSCE) to create a novel Healthcare Cost-Sharing Contract (HCC) comprising a network of individually adapted and communicatively coupled computer servers 
(Saidel [0002] this invention relates to platforms and techniques for monetizing, transferring, and exchanging credits representing health care related actions and outcomes.
Saidel [0056]    a stage may be added to process 200 wherein deducted credits are removed or disposed of, instead of being transferred to another account
Saidel [0024]  an exemplary process for converting non-transferrable incentive points earned in a health care plan into freely transferrable health care credits (" HCCs")
Saidel [0043]  Some embodiments may provide a novel tradable contract or security (e.g., a derivative security) having a value related to the effects of specific health care treatments or interventions.
Saidel [0082] data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel [0124] system 900 is connected to a network 935 (such as the Internet, a private network, a virtual private network, or other network), which may in turn be connected to various systems and computing machines (not shown), such as...servers)
comprising: a. providing an HCC Management server adapted for communication with a regulated exchange platform 
(Saidel [0100] each creating entity honors HCCs created by another creating entity and/or the HCCs of different creating entities may be exchanged for each other, or bought and sold with cash, on exchanges or other marketplaces.
Saidel [0112]  this stage may be implemented by selling or trading the HC derivative security either on a regulated exchange, such as the Chicago Board of Trade, on a custom HC exchange
Saidel [0082] data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel [0117]  computing system 900, or several communicatively connected instances of computing system 900, may be used to implement processes 200, 400, 600, 800, 1200, 1500, 1600, 1700, and 1800, as well as HCC accounts, HCC exchange 340, and/or HC derivative administrator 540, among other things.)
storing listed standardized HCCs in electronic form 
(Saidel [0143]  the standard source values (e.g., Medicare values) may be used to assign a standardized par value for the incentive points or credits belonging to individuals enrolled in a broad range of health plans based on the health-related behavior that generated the incentive points or credits.
Saidel [0063]  The bid order may be logged into a computerized database 
Saidel [0082] data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.)
defined by a type and duration of health care coverage obligations
(Saidel [Abstract] Health care credits are issued by a first entity to a second entity for satisfying metrics of good health over a predetermined time period
Saidel [0078] For example, the health care data may be used to track over time and evaluate health care treatment regimens and outcomes, including with respect to specific demographic patient groups. 
Saidel [0067] an offer to buy an HCC for the current market price, or an offer to swap a specified quantity of one type of HCC for a specified quantity of another type of HCC, (e.g., swap 1.0 HCC issued by Blue Cross Blue Shield for 2.5 HCCs issued by Medicare).)
for purchase…and sale on a regulated securities exchange,
(Saidel [1554] Those who buy and sell using the moods and sentiments of the trading mode, can be just as skittish about dealing in stocks with backgrounds of financial headaches.
Saidel [0112]  this stage may be implemented by selling or trading the HC derivative security either on a regulated exchange, such as the Chicago Board of Trade, on a custom HC exchange)
 the HCCs having a cost associated with those obligations,
(Saidel [0004] The cost of caring for the uninsured and underinsured is passed on in higher prices to insurance companies and insured patients.)
 and wherein the HCCs comprise a novel asymmetry such that a buyer of an HCC owns the right to assign any eligible person as the subject of the HCC
(Saidel [0167] stage 1515 may also assign the HCCs to one (or more) account associated with each entity according to the information received in the previous stage, such as HCC account, as described throughout this specification and the incorporated-by-reference applications. In some embodiments, the data files or profiles may be part of, or linked to, an HCC account.
Saidel [0171] by executing a transaction to transfer HCCS from the account associated with the information indicating the desire to convey or transfer (e.g., the account of the seller or transferor) to the account associated with the information indicating the desire to receive (e.g., the account of the buyer or transferee).
Saidel [0168] enable the individual to manipulate a user interface element to select up to all of the number of credits earned by and/or associated with the individual, and enable the individual to manipulate a user interface element to transmit a desire to transfer the selected number of health care credits.)
b. the HCC Management server communicating with the regulated exchange platform;
(Saidel [0169] a server or other computing system at a brokerage or HCC exchange may receive sell order information from the owner/user of an HCC account indicating that the owner wishes to sell a specified number of HCCs from the account on an HCC exchange.)
c. providing an HCC Creation server adapted for creating unassigned instances of listed HCCs from only data stored on the HCC servers
(Saidel [0188] process 1700 creates a transferrable financial instrument associated with the health care credit, where the instrument is recognized as having value and is convertible to other forms of value. 
Saidel [0167] stage 1515 may also assign the HCCs to one (or more) account associated with each entity according to the information received in the previous stage
Saidel [0082] data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.)
by buyers on the regulated exchange;
(Saidel  [0213] because HCCs of buyers and sellers can have a positive value
Saidel [0112]  this stage may be implemented by selling or trading the HC derivative security either on a regulated exchange, such as the Chicago Board of Trade, on a custom HC exchange)
d. the HCC Creation server creating unassigned instances of listed HCCs from only data stored on the HCC servers 
(Saidel [0188] process 1700 creates a transferrable financial instrument associated with the health care credit, where the instrument is recognized as having value and is convertible to other forms of value. 
Saidel [0167] stage 1515 may also assign the HCCs to one (or more) account associated with each entity according to the information received in the previous stage
Saidel [0082] data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.)
and making them available for purchase by buyers on a regulated exchange;
(Saidel  [0213] because HCCs of buyers and sellers can have a positive value
Saidel [0112]  this stage may be implemented by selling or trading the HC derivative security either on a regulated exchange, such as the Chicago Board of Trade, on a custom HC exchange)
e. providing an HCC Eligibility server adapted for defining eligible exchange market participants as buyers or sellers on the regulated exchange, eligible persons as subjects of the HCCs, and eligible service providers;
(Saidel [0064]  sellers having accounts with an insurance plan 310 or a non-insurance entity 325 may offer HCCs for sale on HCC exchange 340, where the HCCs may be bought by buyers having accounts with an insurance plan 360 or a non-insurance entity 375.
Saidel [0145] In various embodiments, the open market value of the HCCs may be determined via a negotiation between the transferor (e.g. seller) and the transferee (e.g., buyer), based on an ask and a bid
Saidel [0082] data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel  [0070] Competing insurers may use these and other characteristics of their HCC programs to attract customers.)
f. the HCC Entitlement server defining eligible exchange market participants as buyers or sellers on the regulated exchange;
(Saidel [0064]  sellers having accounts with an insurance plan 310 or a non-insurance entity 325 may offer HCCs for sale on HCC exchange 340, where the HCCs may be bought by buyers having accounts with an insurance plan 360 or a non-insurance entity 375.
Saidel [0145] In various embodiments, the open market value of the HCCs may be determined via a negotiation between the transferor (e.g. seller) and the transferee (e.g., buyer), based on an ask and a bid
Saidel [0082] data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel  [0070] Competing insurers may use these and other characteristics of their HCC programs to attract customers.)
when it becomes associated with a buyer; associated with a buyer;
(Saidel [0068] process 400 identifies a reciprocal offer(s) to exchange the credit that represents an improvement in health. For example, if process 400 has received an offer to sell 100 HCC for $1.00 each at stage 410, stage 420 may identify one or more offers to buy 100 HCC for at least $1.00 each. In various embodiments, the identification of a reciprocal offer(s) may be implemented by a computing system that matches buy and sell orders according to price, quantity, and other factors.)
i. providing an HCC Pairing server adapted for allocating ownership of one or more unassigned HCC to a buyer based on data correlated to the buyer to create a specific instance of a listed HCC at the time of matching the buyer with a seller on the regulated exchange;
(Saidel [0167] stage 1515 may also assign the HCCs to one (or more) account associated with each entity according to the information received in the previous stage, such as HCC account, as described throughout this specification and the incorporated-by-reference applications. In some embodiments, the data files or profiles may be part of, or linked to, an HCC account.
Saidel [0171] by executing a transaction to transfer HCCS from the account associated with the information indicating the desire to convey or transfer (e.g., the account of the seller or transferor) to the account associated with the information indicating the desire to receive (e.g., the account of the buyer or transferee).
Saidel [0166] At stage 1515, process 1500 associates the HCCs with entities according to the received information. For example, each lot of HCCs may be associated with the individuals that earned, or otherwise own, the HCCs. In various embodiments, a server or other computing system implementing process 1500 may associate the HCCs by updating a database containing a profile or data file for each entity among the entities.
Saidel  [0086] a HC derivate administrator 540 is also connected to, and may access, the data in data repository 520. In various embodiments, HC derivate administrator 540 may create, issue, administer, sell, and/or buy HC derivatives whose performance and value are based on underlying HC data 515.
Saidel   [0063]  The bid order may be logged into a computerized database and matched with an ask, i.e., an offer to sell one or more HCCs by HCC exchange 340, as is known in the art of exchange trading.)
j. the HCC Pairing server allocating one or more unassigned HCC to a buyer based on data correlated to the buyer to create a specific instance of a listed HCC at the time of matching the buyer with a seller on the regulated exchange;
(Saidel [0167] stage 1515 may also assign the HCCs to one (or more) account associated with each entity according to the information received in the previous stage, such as HCC account, as described throughout this specification and the incorporated-by-reference applications. In some embodiments, the data files or profiles may be part of, or linked to, an HCC account.
Saidel [0171] by executing a transaction to transfer HCCS from the account associated with the information indicating the desire to convey or transfer (e.g., the account of the seller or transferor) to the account associated with the information indicating the desire to receive (e.g., the account of the buyer or transferee).
Saidel [0166] At stage 1515, process 1500 associates the HCCs with entities according to the received information. For example, each lot of HCCs may be associated with the individuals that earned, or otherwise own, the HCCs. In various embodiments, a server or other computing system implementing process 1500 may associate the HCCs by updating a database containing a profile or data file for each entity among the entities.
Saidel  [0086] a HC derivate administrator 540 is also connected to, and may access, the data in data repository 520. In various embodiments, HC derivate administrator 540 may create, issue, administer, sell, and/or buy HC derivatives whose performance and value are based on underlying HC data 515.
Saidel   [0063]  The bid order may be logged into a computerized database and matched with an ask, i.e., an offer to sell one or more HCCs by HCC exchange 340, as is known in the art of exchange trading.)
k. providing an HCC Order Matching Engine server adapted to perform substantially instantaneous matching of a buyer and a seller of each HCC and substantial instantaneous creation, transfer, and decommissioning
(Saidel [0063] In various embodiments an individual or entity controlling a buyer account 360-375 may place an order to purchase one or more HCCs by submitting a bid or a request to purchase the HCC to broker 350 or HCC exchange 340 via a computer network or phone line, as is known in the art of exchange trading. The bid order may be logged into a computerized database and matched with an ask, i.e., an offer to sell one or more HCCs by HCC exchange 340, as is known in the art of exchange trading.
Saidel [0002] this invention relates to platforms and techniques for monetizing, transferring, and exchanging credits representing health care related actions and outcomes.
Saidel [0056]    a stage may be added to process 200 wherein deducted credits are removed or disposed of, instead of being transferred to another account)
l.   the HCC Order Matching Engine server substantially instantaneously matching a buyer and a seller of an HCC and substantially instantaneously creating, transferring, and decommissioning
(Saidel [0063] In various embodiments an individual or entity controlling a buyer account 360-375 may place an order to purchase one or more HCCs by submitting a bid or a request to purchase the HCC to broker 350 or HCC exchange 340 via a computer network or phone line, as is known in the art of exchange trading. The bid order may be logged into a computerized database and matched with an ask, i.e., an offer to sell one or more HCCs by HCC exchange 340, as is known in the art of exchange trading.
Saidel [0002] this invention relates to platforms and techniques for monetizing, transferring, and exchanging credits representing health care related actions and outcomes.
Saidel [0056]    a stage may be added to process 200 wherein deducted credits are removed or disposed of, instead of being transferred to another account)
m. providing an HCC Token Management server adapted for invoking the HCC Matching Engine to create, transfer, or decommission
(Saidel [0082] data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel [0002] this invention relates to platforms and techniques for monetizing, transferring, and exchanging credits representing health care related actions and outcomes.
Saidel [0063] In various embodiments an individual or entity controlling a buyer account 360-375 may place an order to purchase one or more HCCs by submitting a bid or a request to purchase the HCC to broker 350 or HCC exchange 340 via a computer network or phone line, as is known in the art of exchange trading. The bid order may be logged into a computerized database and matched with an ask, i.e., an offer to sell one or more HCCs by HCC exchange 340, as is known in the art of exchange trading.)
representing unassigned instances of the listed HCCs correlated to orders from a matched buyer and seller,
(Saidel [0167] stage 1515 may also assign the HCCs to one (or more) account associated with each entity according to the information received in the previous stage, such as HCC account, as described throughout this specification and the incorporated-by-reference applications. In some embodiments, the data files or profiles may be part of, or linked to, an HCC account.
Saidel [0171] by executing a transaction to transfer HCCS from the account associated with the information indicating the desire to convey or transfer (e.g., the account of the seller or transferor) to the account associated with the information indicating the desire to receive (e.g., the account of the buyer or transferee).)
when a buyer is buying a new HCC and a seller is selling a new HCC, 
(Saidel [0069] a newly received offer to exchange HCCs
Saidel [0113] the data collection of stage 830 may be ongoing over the life of the derivative, as new HCC flow data 565 is generated by account providers 560 over time.
Saidel [0100] each creating entity honors HCCs created by another creating entity and/or the HCCs of different creating entities may be exchanged for each other, or bought and sold with cash, on exchanges or other marketplaces.
Saidel [0171] by executing a transaction to transfer HCCS from the account associated with the information indicating the desire to convey or transfer (e.g., the account of the seller or transferor) to the account associated with the information indicating the desire to receive (e.g., the account of the buyer or transferee).)
the transfer of ownership of an assigned ID token that a seller owns and is selling to a buyer 
(Saidel [0171] by executing a transaction to transfer HCCS from the account associated with the information indicating the desire to convey or transfer (e.g., the account of the seller or transferor) to the account associated with the information indicating the desire to receive (e.g., the account of the buyer or transferee).)
and decommissioning the associated existing ID token when a seller is selling a contract it owns and a buyer is buying back a previously sold HCC;
(Saidel [0056]  removed from, or modified within process 200 without departing from the principles of the invention. For one example, a stage may be added to process 200 wherein deducted credits are removed or disposed of, instead of being transferred to another account, such as in the case where a credit held in an account provided by an insurance company (e.g., patient HCC account 136 provided by insurance company 130), is used to reduce a health insurance premium charged for a policy underwritten by that same insurance company.
Saidel [0164]  the HCCs may have been previously calculated and awarded to a variety of individuals)
n. the HCC Token Management server invoking the HCC Matching Engine to create, transfer, or decommission
(Saidel [0082] data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel [0002] this invention relates to platforms and techniques for monetizing, transferring, and exchanging credits representing health care related actions and outcomes.
Saidel [0063] In various embodiments an individual or entity controlling a buyer account 360-375 may place an order to purchase one or more HCCs by submitting a bid or a request to purchase the HCC to broker 350 or HCC exchange 340 via a computer network or phone line, as is known in the art of exchange trading. The bid order may be logged into a computerized database and matched with an ask, i.e., an offer to sell one or more HCCs by HCC exchange 340, as is known in the art of exchange trading.)
representing unassigned instances of the listed HCCs correlated to orders from the matched buyer and seller;
(Saidel [0167] stage 1515 may also assign the HCCs to one (or more) account associated with each entity according to the information received in the previous stage, such as HCC account, as described throughout this specification and the incorporated-by-reference applications. In some embodiments, the data files or profiles may be part of, or linked to, an HCC account.
Saidel [0171] by executing a transaction to transfer HCCS from the account associated with the information indicating the desire to convey or transfer (e.g., the account of the seller or transferor) to the account associated with the information indicating the desire to receive (e.g., the account of the buyer or transferee).)
o. providing an HCC Pool Allocation server adapted, by utilizing on the server software and one or more defined databases, to create a Buyers Pool, a Sellers Pool, and a Backup Pool holding funds received from buyers, sellers, and the exchange; 
(Saidel [0082]  In various embodiments, data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel [0127] the functions and processes described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored as instructions or code on a computer-readable medium
Saidel [0172] stages may be added for receiving a registration for one or more entities, by an operator or administrator of the server system, and for creating a profile or data file associated with one or more of the entities based on information in the registration.
Saidel [0064]   sellers and buyers may also interact directly with HCC exchange 340 without using a broker. 
Saidel [0191] stages may be added to create a trust that is obligated to pay an amount derived from a health cost reduction associated with the individual to a holder of the transferrable financial instrument, and to pay the amount derived from the health cost reduction to the trust.)
and wherein the Buyers Pool contains funds received from the buyers in the full amount of each HCC purchase price;
(Saidel [0065] HCCs purchased or received by individual(s), such as the owners of buyer accounts 360-375, may be utilized by the individual(s) to fully or partially pay for health-care related services and goods in lieu of cash or insurance.
Saidel [0060] , which is a market that is designed for the sale and purchase of health care credits
Saidel [0062]  brokerage account 350 may include both a cash component for managing money paid in exchange for HCC credits, and an HCC credit component for receiving and storing purchased HCCs.)
the Backup Pool contains funds allocated by the exchange,
(Saidel [0191] stages may be added to create a trust that is obligated to pay an amount derived from a health cost reduction associated with the individual to a holder of the transferrable financial instrument, and to pay the amount derived from the health cost reduction to the trust.)
 the HCC Pool Allocation server is further adapted to perform funds allocation at the time of each exchange transaction;
(Saidel [0002]  transferring, and exchanging credits
Saidel [0009] instructions for exchanging freely transferrable health care credits, which, when executed by a processor, perform operations including issuing by a first entity health care credits to a second entity for satisfying metrics
Saidel [0082]  may be implemented by a database server or other computing system for maintaining and accessing data.)
p. the HCC Pool Allocation server utilizing on the server software and one or more defined databases, to create a Buyers Pool, a Sellers Pool, and a Backup Pool holding funds received from buyers, sellers, and the regulated exchange;
(Saidel [0082]  In various embodiments, data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel [0127] the functions and processes described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored as instructions or code on a computer-readable medium
Saidel [0172] stages may be added for receiving a registration for one or more entities, by an operator or administrator of the server system, and for creating a profile or data file associated with one or more of the entities based on information in the registration.
Saidel [0064]   sellers and buyers may also interact directly with HCC exchange 340 without using a broker. 
Saidel [0191] stages may be added to create a trust that is obligated to pay an amount derived from a health cost reduction associated with the individual to a holder of the transferrable financial instrument, and to pay the amount derived from the health cost reduction to the trust.)
q. providing an HCC Clearing server adapted for utilizing the central clearing-house to store and calculate cumulative costs of payments made for covered services from the Buyers, Sellers, and Backup pools;
(Saidel [0009] instructions for exchanging freely transferrable health care credits, which, when executed by a processor, perform operations including issuing by a first entity health care credits to a second entity for satisfying metrics
Saidel [0082]  may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel [0141] computing system that calculates the par value based on a previously established value(s) of the underlying health-related behavior or actions which led to the incentive points.)
r. the HCC Clearing utilizing the central clearing-house to store and calculate cumulative costs of payments made for covered services;
(Saidel [0009] instructions for exchanging freely transferrable health care credits, which, when executed by a processor, perform operations including issuing by a first entity health care credits to a second entity for satisfying metrics
Saidel [0082]  may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel [0141] computing system that calculates the par value based on a previously established value(s) of the underlying health-related behavior or actions which led to the incentive points.)
s. providing an HCC Pricing server including cost information associated with fulfilling the obligations of the HCC 
(Saidel [0125] database 930 may manage and store data structures that contain data such as HC data 515, HCC flow data 565, data indicative of a health metric or a behavior affecting health, and/or cost information associated with health-related metrics, behaviors, and activities, etc.
Saidel [0082]  In various embodiments, data repository 515 may be implemented by a database server or other computing system for maintaining and accessing data.
Saidel [0175] may calculate the amount by determining a predicted, estimated, or actual health-care cost savings or reduction associated with the metric or behavior (e.g., a dollar amount of savings) and converting the predicted or actual health-care cost savings into an amount of HCCs
Saidel [0004] The cost of caring for the uninsured and underinsured is passed on in higher prices to insurance companies and insured patients.)
and adapted for instantaneously generating a final settlement price for each listed standard HCC based on a calculated average cumulative cost of all similarly situated HCCs for covered obligations over the duration of the coverage;
(Saidel [0096] For derivatives that feature a final payout at a specified ending date, this stage may involve analyzing the health care data collected in stage 630 as of the final payout date and determining whether, or which, payout conditions were met
Saidel [0141] an average calculation (($90+$110)/2) may be used to determine the par value of the Kaiser Permanente™ points at $100....In other embodiments, a different calculation, such as a median calculation, a weighted average, or the like, may be used to calculate a par value. In various embodiments, information regarding the values of various health care behaviors, regimens, procedures, etc. may be stored in an electronic database
Saidel [0149] In various embodiments, the value of a company's point may be calculated using an average calculation, a weighted average calculation, a median calculation, or some other calculation.)
t. the HCC Pricing server instantaneously generating a final settlement price for each listed standard HCC based on the calculated average cumulative cost of all HCCs;
(Saidel [0096] For derivatives that feature a final payout at a specified ending date, this stage may involve analyzing the health care data collected in stage 630 as of the final payout date and determining whether, or which, payout conditions were met
Saidel [0141] an average calculation (($90+$110)/2) may be used to determine the par value of the Kaiser Permanente™ points at $100....In other embodiments, a different calculation, such as a median calculation, a weighted average, or the like, may be used to calculate a par value. In various embodiments, information regarding the values of various health care behaviors, regimens, procedures, etc. may be stored in an electronic database
Saidel [0149] In various embodiments, the value of a company's point may be calculated using an average calculation, a weighted average calculation, a median calculation, or some other calculation.)
u. providing an HCC Monitoring server adapted for creating, monitoring, utilizing, and periodically publishing statistical data related to the HCCs; and
(Saidel [0140] a company may award more incentive points than another company for a given activity because it has data or statistics indicating value associated with that activity
Saidel [0108] embodiments that report and store HCC account data may track the flow of HCCs throughout system
Saidel [0131]  health care credits exchange network 1010 may include processes and devices that enable creation and/or issuance of HCCs, monitoring, management, transferral, and conveyance of HCCs, creation, monitoring, and management of securities and/or derivatives that relate to HCCs, monitoring and management of the health-related behaviors and incentives underlying the HCCs, monitoring and management of the activities and data that underlie the incentives themselves)
v. the HCC Monitoring creating, monitoring, utilizing, and periodically publishing statistical data related to the HCCs.
(Saidel [0140] a company may award more incentive points than another company for a given activity because it has data or statistics indicating value associated with that activity
Saidel [0108] embodiments that report and store HCC account data may track the flow of HCCs throughout system
Saidel [0131]  health care credits exchange network 1010 may include processes and devices that enable creation and/or issuance of HCCs, monitoring, management, transferral, and conveyance of HCCs, creation, monitoring, and management of securities and/or derivatives that relate to HCCs, monitoring and management of the health-related behaviors and incentives underlying the HCCs, monitoring and management of the activities and data that underlie the incentives themselves)
Saidel does not teach anonymous; a seller of an HCC becomes a risk capital provider obligated to maintain margin capital with the exchange; making them available for purchase anonymously; g. providing an HCC Token Engine server adapted for creating a unique electronic ID token corresponding to each existing instance of an HCC; h. the HCC Token Engine creating a unique electronic ID token corresponding to each existing instance of an HCC; unique electronic ID tokens; including being adapted for the creation of a new ID token; the Sellers Pool contains margin funds from each seller in the amount set by the exchange
Dorr teaches,
g. providing an HCC Token Engine server adapted for creating a unique electronic ID token corresponding to each existing instance of an HCC
(Dorr [0007] The provider has at least one identifier, the life insurance packets each have at least one packet identifier and a match can be created when the provider's identifier matches at least one of the packet identifiers.
Dorr [0033] The broker can submit this information to the exchange in electronic format. A policy profile is created in the life exchange component 30 to maintain this information. The searchable and/or unique identifier information is maintained in a searchable and sortable format.
Dorr [0023] By sorting and matching uniquely identified cases and providers, exchanges are made
Dorr [0028]  The purchasing parameters serve as searchable and/or unique identifiers for a policy. The purchasing parameters can include, for example, any of the searchable and/or unique identifiers associated with the insurance policy)
h. the HCC Token Engine creating a unique electronic ID token corresponding to each existing instance of an HCC
(Dorr [0007] The provider has at least one identifier, the life insurance packets each have at least one packet identifier and a match can be created when the provider's identifier matches at least one of the packet identifiers.
Dorr [0033] The broker can submit this information to the exchange in electronic format. A policy profile is created in the life exchange component 30 to maintain this information. The searchable and/or unique identifier information is maintained in a searchable and sortable format.
Dorr [0023] By sorting and matching uniquely identified cases and providers, exchanges are made
Dorr [0028]  The purchasing parameters serve as searchable and/or unique identifiers for a policy. The purchasing parameters can include, for example, any of the searchable and/or unique identifiers associated with the insurance policy)
unique electronic ID tokens;
(Dorr [0007] The provider has at least one identifier, the life insurance packets each have at least one packet identifier and a match can be created when the provider's identifier matches at least one of the packet identifiers.
Dorr [0023] By sorting and matching uniquely identified cases and providers, exchanges are made
Dorr [0028]  The purchasing parameters serve as searchable and/or unique identifiers for a policy. The purchasing parameters can include, for example, any of the searchable and/or unique identifiers associated with the insurance policy)
including being adapted for the creation of a new ID token
(Dorr [0033]   case submission 60 can be created including content uniquely identifying a particular policy and can be referred to as searchable and/or unique identifiers.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the health care credits exchange marketplace of Saidel to incorporate   the securitized insurance exchange marketplace of Dorr  that “a plurality of life insurance policies can be sorted and matched between brokers and funders... receive, request and bid on these policies, which meet specified criteria.” (Dorr [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. securitized insurance exchange marketplace) to a known concept (i.e. health care credits exchange marketplace) ready for improvement to yield predictable result (i.e. “sorting the insurance policy data to identify a match based on the requested profile, sending a match, if identified, to the requestor, and allowing the requester to submit through the life exchange component a bid to purchase the matched life insurance policy.” Dorr [0013])
Dorr does not teach anonymous; a seller of an HCC becomes a risk capital provider obligated to maintain margin capital with the exchange; making them available for purchase anonymously; the Sellers Pool contains margin funds from each seller in the amount set by the exchange;
Koziol teaches,
anonymous; 
(Koziol [0538] This also includes security, privacy, access and encryption.)
a seller of an HCC becomes a risk capital provider obligated to maintain margin capital with the exchange; 
(Koziol [0544]  However, due to margining rules, there would be a placement of margin monies to transact and maintain the position.
Koziol [0043]  This greater insurer cumulative risk then subjects the insured to greater risk. There is an increased likelihood that the insurance company will not have adequate funds/reserves to pay all claims fully.)
making them available for purchase anonymously; 
(Koziol [0538] This also includes security, privacy, access and encryption. 
Koziol [0051] by definition they are available for purchase, sale, transfer, assignment, exercise, delivery, and other transactions.)
the Sellers Pool contains margin funds from each seller in the amount set by the exchange;
(Koziol [0544]  However, due to margining rules, there would be a placement of margin monies to transact and maintain the position.
Koziol [0005] margin accounts are necessary for some of these risk management or hedging products and programs.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the health care credits exchange marketplace of Saidel to incorporate the insurance transaction teachings of Koziol that “defines at least one class having novel insurance concepts, products, methods, processes, techniques, applications, mechanisms including pricing, and the technologies that either singular or plural in usage modify or neutralize risks.” (Koziol [0008]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk neutralization insurance transaction) to a known concept (i.e. health care credits exchange marketplace) ready for improvement to yield predictable result (i.e. “creates products within complex spaces that are comparatively user friendly and understandable particularly from the property owner's perspective.” Koziol [0009])


Response to Remarks
Applicant's arguments filed on January 11, 2021, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“The amended claims do not recite an abstract idea because the claims recite, among other limitations, a physical system that comprises multiple computer servers defined  as and  specifically adapted for performing  specific operations and communicatively coupled to create a novel cost-sharing product that has not previously existed, and a corresponding process which provides and utilizes that system in novel and non-abstract ways. The claims recite more than generic computer components, but rather specifically configured physical devices for a particular purpose in a novel and nonobvious configuration…. Newly presented Claims 3 and 4 here define the physical environment (including physical servers adapted and interconnected in specific ways) and precisely how to create and manage a new and novel cost-sharing product, and instantly creating and offering at a defined cost HCCs based on data for all other HCCs, that cannot  realistically be accomplished outside of the claimed server-networked environment. "
Examiner responds:
Applicant's amendments does not rectify the original rejections under 35 USC § 101. The performance of the claim limitations may be performed by a generic computer (e.g. server) with generic components (e.g. processor) and thusly does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.
The amended claims recite receiving data, processing data (i.e. “an HCC Creation server adapted for creating unassigned instances of listed HCC”, “an HCC Eligibility server adapted for defining eligible exchange market participants”, “an HCC Token Engine server adapted for creating a unique electronic ID token”, etc.) and   storing data.  Thus, every claimed step is a well-understood, routine, and conventional computer, server, and database function.  There is no improvement to the functioning of the computer, server, or  database itself.  The “specifically configured physical devices” and “adaptations” can merely be interpreted as “software per se” with no specialized hardware improvements. The claims clearly do not require any particular machine, other than a generic processor or server.   There is no transformation nor manipulation of any physical item nor utilization of specialized hardware, any generic computer may perform the tasks of the claimed invention. The Specification merely calls for   [0068] “The main structures supporting the securitization of insurance contracts …. the computers and servers and specialized content thereon.”    Again, the invention merely calls for generic “computers and servers” with “specialized content” assumed to be software per se. 
The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Additionally, the claim is generally linking to the particular technology data tokenization. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the invention is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or server amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  (Step 2B: NO. The claims do not provide significantly more)
The Applicant states:
“Claims 3 and 4 are more akin to the claims to a new and novel indexing system, as in Enfish, LLC v. Microsoft Corp. In that case, the Federal Circuit held the patents, directed to a logical model for a database, patent eligible. See Enfish, LLC v. Microsoft Corp., 822 F. 3d 1327, 1330 (Fed. Cir, 2016)…. As recited, Claims 3 and 4 define a new and novel system -- and not merely generic computer components -- intraoperatively connected in a defined manner to implement a specific goal, namely for creating and providing a new and novel cost-sharing product. "
Examiner responds:
Another means of overcoming an abstract idea includes Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) such as speed, resource efficiency, and/or enhanced security.
In Enfish, LLC v. Microsoft Corp., 822 F. 3d 1327, 1330 (Fed. Cir, 2016)….the court explained that   "the claims are directed to an improvement of an existing technology is bolstered by the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements…. the self-referential table recited in the …. is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. The specification's disparagement of conventional data structures, combined with language describing the ‘present invention’ as including the features that make up a self-referential table, confirm that our characterization of the ‘invention’ for purposes of the § 101… the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea"
However, in the Applicant’s present invention, the “specific goal, namely for creating and providing a new and novel cost-sharing product” whose purpose is to solve a business problem not a technology problem. The functioning of the computer itself is not improved.  The computer only performs transmitting of data over network, receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d).
The rejection under 35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant’s amendments required the application of new/additional prior art and the removal of others. 
New prior art includes: 
 Saidel (“SYSTEMS AND METHODS FOR HEALTH CARE CREDIT TRANSACTIONS”, U.S. Publication Number: 20150081329 A1)
Deleted prior art includes: 
Ledford (“REAL-TIME PAYMENT SYSTEM, METHOD, APPARATUS, AND COMPUTER PROGRAM”, U.S. Publication Number: 20170221066 A1)
Wilkinson (“UNIQUE IDENTIFICATION OF ENTITIES OF AN INDUSTRIAL CONTROL SYSTEM”, U.S. Publication Number: 20090083843 A1)
Ramamoorti (“METHODS AND SYSTEMS FOR VALUING A BUSINESS DECISION”, U.S. Publication Number: 20050108084 A1)
Applicant’s amendments alter the scope of the original claimed invention.
 Applicant’s remarks regarding the previous rejection is rendered moot by the introduction of new/additional prior art.
A new grounds of rejection is made under 35 USC § 103.
Prior Art Cited But Not Applied





























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gorvett (“INSURANCE SECURITIZATION: THE DEVELOPMENT OF A NEW ASSET CLASS”, 1999) discusses insurance securitization is considered within a broad context, both as a subset of financial securitization, and as one of many sets of financial risk management tools available for use by insurers… with a discussion of the future of insurance securitization.
Meyers and Kollar (“CATASTROPHE RISK SECURITIZATION INSURER AND INVESTOR PERSPECTIVES”, 1999) presents a survey of the various instruments used to securitize catastrophe risk listing their advantages and disadvantages.
Chapin (“SECURITIZED INSURANCE OR INSURANCE-LIKE PROTECTION”, U.S. Publication Number: 20070185742 A1) provides securitized insurance or insurance like protection created when an institution such as a bank, insurance company or corporation wishes to gain protection for an outstanding obligation of payment.
Simon (“SYSTEMS AND METHODS FOR VALUATION OF LIFE INSURANCE POLICIES”, U.S. Publication Number: 20090204446 A1) provides valuing a life insurance policy in which a policy valuation.
Raghavan (“SYSTEMS AND METHODS FOR SECURITIZING LONGEVITY RISK”, U.S. Publication Number:	20090112633 A1) teaches  structuring credit support in connection with life insurance premium finance loans and securitizing longevity risk includes a trust having a life insurance policy and a premium finance loan from a lender that finances the cost of the premiums of the life insurance policy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697